- Prepared by EDGARX.com Second quarter operations review Rio Tinto releases second quarter production results 19 July 2016 Rio Tinto chief executive J-S Jacques said “Rio Tinto has delivered another robust quarter of operational performance. We continue to focus on value and maximising cash flow from our assets, through both commercial and operational excellence while maintaining capital discipline. This will ensure that Rio Tinto is well-positioned to generate compelling and consistent returns for our shareholders.” Q2 2016 vs Q2 2015 vs Q1 2016 H1 2016 vs H1 2015 Pilbara iron ore shipments (100% basis) Mt 82.2 +6% +7% 158.9 +8% Pilbara iron ore production (100% basis) Mt 80.9 +8% +1% 160.8 +10% Bauxite kt 12,073 +13% +9% 23,160 +9% Aluminium kt 911 +11% +3% 1,797 +10% Mined copper kt 141.0 +5% 0% 282.3 +1% Hard coking coal kt 1,798 -14% -9% 3,780 -8% Semi-soft and thermal coal kt 5,216 +2% -5% 10,722 0% Titanium dioxide slag kt 236 -22% -4% 481 -23% Highlights Second quarter Pilbara iron ore sales achieved a run-rate of close to 330 million tonnes per annum (100 per cent basis) in line with annual guidance. Sales exceeded production in the quarter, partially unwinding the inventory build in the first quarter. Bauxite production was nine per cent higher than the first half of 2015. This enabled a five per cent increase in third party sales over the first half of 2015. First half aluminium production was ten per cent higher than the same period in 2015, with the modernised and expanded Kitimat smelter delivering its first full quarter at nameplate capacity. Mined copper was in line with the first half of 2015 as strong performances at both Rio Tinto Kennecott and Oyu Tolgoi, as well as a contribution from Grasberg, offset a weaker performance from Escondida. On 6 May 2016, Rio Tinto and its partners, the Government of Mongolia and Turquoise Hill Resources, announced the next stage in the development of Oyu Tolgoi. Following the approval of the underground project, over $4 billion of project financing has been drawn down. On 21 June 2016, Rio Tinto announced changes to its organisational structure. The Group continues to be organised into four product groups: Aluminium, Copper & Diamonds, Energy & Minerals (including Iron Ore Company of Canada) and Iron Ore, complemented by a newly-shaped Growth & Innovation group, which will focus on future assets and technical support. All currency figures in this report are US dollars, and comments refer to Rio Tinto’s share of production, unless otherwise stated. To allow production numbers to be compared on a like-for-like basis, production from asset divestments completed in 2015 have been excluded from Rio Tinto share of production data but assets sold in 2016 remain in comparisons. Page 1 of 26 IRON ORE Rio Tinto share of production (million tonnes) Q2 2016 vs Q2 2015 vs Q1 2016 H1 2016 vs H1 2015 Pilbara Blend Lump 18.6 +7% -1% 37.4 +11% Pilbara Blend Fines 28.8 +13% +2% 57.2 +14% Robe Valley Lump 1.4 -7% -8% 3.0 0% Robe Valley Fines 2.8 -3% -3% 5.7 +5% Yandicoogina Fines (HIY) 14.6 +5% +9% 28.1 +6% Pilbara operations Pilbara operations produced 160.8 million tonnes (Rio Tinto share 131.3 million tonnes) in the first half of 2016, ten per cent higher than the same period of 2015. Second quarter production of 80.9 million tonnes (Rio Tinto share 66.3 million tonnes) was eight per cent higher than the second quarter of 2015 and was one per cent above the first quarter of 2016. This performance reflects minimal weather impacts as well as the successful implementation of operational improvements and the ramp up of expanded and new mines across the Pilbara. Pilbara sales First half sales of 158.9 million tonnes (Rio Tinto share 129.8 million tonnes) were eight per cent higher than the same period of 2015 with a strong rail performance and no major weather events in contrast to last year. Quarterly sales of 82.2 million tonnes (Rio Tinto share 67.3 million tonnes) were six per cent higher than the second quarter last year and seven per cent higher quarter-on-quarter. Approximately 21 per cent of sales in the first half were priced with reference to the prior quarter’s average index price, lagged by one month. The remainder was sold either on current quarter average, current month average or on the spot market. Approximately 61 per cent of first half 2016 sales were made on a cost and freight (CFR) basis, with the remainder sold free on board (FOB). Achieved average pricing in the first half of 2016 was $44.5 per wet metric tonne on an FOB basis (equivalent to $48.4 per dry metric tonne). Pilbara projects Work continued on the Nammuldi Incremental Tonnes (NIT) project which delivers high grade, low phosphorous ore into the Pilbara Blend. The initial phase, with a five million tonne per annum capacity, commenced production in the fourth quarter of 2015 and the second phase, which will take annual mine capacity from five to ten million tonnes per annum, is due to come into production in the fourth quarter of 2016. An investment decision on the Silvergrass project is expected in the second half of the year. 2016 guidance Rio Tinto’s expected Pilbara iron ore shipments in 2016 are around 330 million tonnes (100 per cent basis), subject to weather conditions. As announced in the first quarter, the delay in AutoHaul® means production from the Pilbara is expected to be between 330 and 340 million tonnes in 2017, subject to final productivity and capital expenditure plans. Page 2 of 26 ALUMINIUM Rio Tinto share of production (‘000 tonnes) Q2 2016 vs Q2 2015 vs Q1 2016 H1 2016 vs H1 2015 Rio Tinto Aluminium Bauxite 12,073 +13% +9% 23,160 +9% Alumina 2,046 +6% +1% 4,065 +6% Aluminium 911 +11% +3% 1,797 +10% Bauxite Bauxite production was nine per cent higher than the first half of 2015. This was primarily due to Weipa (up three per cent), Gove (up 23 per cent) and Sangaredi in Guinea (up 22 per cent). These performances delivered second quarter production 13 per cent higher than the same quarter of 2015. Third party sales of 13.9 million tonnes were five per cent higher than the first half of 2015. Amrun Since its approval in November 2015, the Amrun Project is advancing in both engineering and construction. Site establishment is progressing to plan with the initial stage of the construction accommodation village complete. Construction of the river terminals is well advanced and clearing for the 40 kilometre access road has been completed. Alumina Alumina production was up by six per cent compared with the first half of 2015, with a strong second quarter from Yarwun (18 per cent higher than the same quarter in 2015) as design and process improvement initiatives were progressively implemented. Aluminium First half aluminium production of 1.8 million tonnes was ten per cent higher than the same period in 2015, with the modernised and expanded Kitimat smelter delivering its first full quarter at nameplate capacity. 2016 guidance Rio Tinto’s expected share of production remains unchanged at 45 million tonnes of bauxite, 7.8 million tonnes of alumina and 3.6 million tonnes of aluminium. COPPER & DIAMONDS Rio Tinto share of production Q2 2016 vs Q2 2015 vs Q1 2016 H1 2016 vs H1 2015 Mined copper (‘000 tonnes) Rio Tinto Kennecott 37.2 +114% +9% 71.4 +62% Escondida 77.7 -21% -2% 157.1 -23% Grasberg 8.8 N/A +6% 17.1 N/A Oyu Tolgoi 17.3 -7% -10% 36.6 +23% Refined copper (‘000 tonnes) Rio Tinto Kennecott 24.6 -26% -5% 50.4 -36% Escondida 25.6 -4% +1% 51.0 +2% Diamonds (‘000 carats) Argyle 3,489 +3% +3% 6,880 +4% Diavik 948 -26% -16% 2,078 -5% Page 3 of 26 Rio Tinto Kennecott Mined copper production for the first half was significantly higher than the same period of 2015 as mining progresses through areas of higher copper grades. During the first half, the focus continued on the de-weighting and de-watering of the east wall of Bingham Canyon and the development of the south wall pushback. Refined copper production in the second quarter was 26 per cent lower compared to the same quarter in 2015 and 36 per cent lower in the first half compared to the corresponding half in 2015 as a result of the drawdown in inventory that occurred in the first half of last year. Kennecott continues to toll third party concentrate to optimise smelter utilisation, with 199 thousand tonnes received for processing in the first half of 2016. Tolled copper concentrate, which is smelted and returned to customers, is excluded from reported production figures. Escondida Mined copper production at Escondida in the first half was 23 per cent lower than the same period of 2015, primarily due to lower copper grades. Lower grades were partially offset by the higher throughput from the new concentrator (OGP1, a 152ktpd concentrator), which has been commissioned and continues to ramp up to nameplate capacity. In June 2016, the owners of Escondida approved upgrades to the Los Colorados concentrator to extend its life along with related infrastructure. This project enables Escondida to run three concentrators in the near-term. Oyu Tolgoi First half mined copper production was 23 per cent higher than in the first half of 2015 due to higher grades and throughput. Quarter-on-quarter, copper production was ten per cent lower, principally attributable to lower grades. Mined gold production for the first half was 71.4 thousand ounces, with production expected to be lower in the second half of 2016 with reduced mining of the phase two gold core. Oyu Tolgoi Underground Project On 6 May 2016, Rio Tinto and its partners, the Government of Mongolia and Turquoise Hill Resources, announced the next stage in the development of Oyu Tolgoi. Following the approval of the underground project, over $4 billion of project financing has been drawn down. Project activities have started with the engineering, procurement and construction management (EPCM) agreement awarded and mobilisation in progress. Grasberg Through a joint venture agreement with Freeport-McMoRan (FCX), Rio Tinto is entitled to 40 per cent of additional material mined as a consequence of expansions and developments of the Grasberg facilities since 1998. Grasberg’s planned production in 2016 is expected to exceed the metal strip and as a result, Rio Tinto’s share for the half was 17.1 thousand tonnes of mined copper and 29.4 thousand ounces of mined gold. Provisional pricing At 30 June 2016, the Group had an estimated 189 million pounds of copper sales that were provisionally priced at US 214 cents per pound. The final price of these sales will be determined during the second half of 2016. This compared with 252 million pounds of open shipments at 31 December 2015, provisionally priced at US 217 cents per pound. Diamonds Carats produced at Argyle were four per cent higher in the first half compared to the corresponding period in 2015 following continued ramp-up of the underground resulting in higher ore volumes processed, which was partially offset by lower grades. Page 4 of 26 Lower carats recovered in the first half at Diavik compared to last year reflect lower grades, partially offset by higher ore availability. Second quarter carat production was 16 per cent lower than the first quarter largely due to lower recovered grades and slightly lower ore availability due to a planned maintenance shutdown in the plant during the second quarter. 2016 guidance In 2016, Rio Tinto continues to expect its share of mined copper production to be between 575 and 625 thousand tonnes and refined copper production is also unchanged at 220 to 250 thousand tonnes. Following the reorganisation of the group to include diamonds, and in line with the practice for copper guidance, diamond production guidance for 2016 is now a range of 18 to 21 million carats (previously 21 million carats). ENERGY & MINERALS Rio Tinto share of production Q2 2016 vs Q2 2015 vs Q1 2016 H1 2016 vs H1 2015 Coal (‘000 tonnes) Hard coking coal 1,798 -14% -9% 3,780 -8% Semi-soft coking coal 893 -13% -24% 2,067 +8% Thermal coal 4,323 +6% 0% 8,654 -2% Iron ore pellets and concentrate (million tonnes) IOC 2.6 -2% +6% 5.0 +6% Minerals (‘000 tonnes) Borates – B2O3 content 123 -1% -3% 250 -1% Salt 1,117 -6% -22% 2,555 -2% Titanium dioxide slag 236 -22% -4% 481 -23% Uranium (‘000 lbs) Energy Resources of Australia 738 +25% -17% 1,631 +23% Rössing 702 +29% +2% 1,389 +70% Coal Hard coking coal production for the first half was eight per cent lower than the first half of last year and second quarter production was 14 per cent lower than the same quarter of 2015 primarily due to the timing of the longwall changeover at Kestrel. Semi-soft coking coal production reflects the Coal &
